 
 
I 
108th CONGRESS 2d Session 
H. R. 4300 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Issa (for himself, Mrs. Bono, and Mr. Calvert) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the Eastern Municipal Water District Recycled Water System Pressurization and Expansion Project. 
 
 
1.Short titleThis Act may be cited as the Eastern Municipal Water District Recycled Water System Pressurization and Expansion Project. 
2.Project authorization 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after section 1636 the following: 
 
1635.Eastern Municipal Water District Recycled Water System Pressurization and Expansion Project, California 
(a)AuthorizationThe Secretary, in cooperation with the Eastern Municipal Water District, California, may participate in the design, planning, and construction of permanent facilities needed to establish operational pressure zones that will be used to provide recycled water in the district. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $12,000,000.. 
(b)Clerical amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the item relating to section 1634 the following: 
 
 
Sec. 1635. Eastern Municipal Water District Recycled Water System Pressurization and Expansion Project, California. 
 
